Title: To Benjamin Franklin from ——— Greissot(?), 22 April 1783
From: Greissot, ——
To: Franklin, Benjamin


Monsieur
a Villeneuve L’archevesque Le 22. avril 1783.
J’ay L’honneur de vous adresser cy joint Un memoire du Nommé Jaques Blanchet cy devant Cannier de La Legion de Luxembourg, Il Espere que Vous Voudréz Bien Luy faire Rendre La justice quil demande En Le faisant employer pour Sa cottepart dans l’Etat des prises dont est question, c’est Un Brave Soldat qui Sert depuis 17 ans dont 3 ont eté Employées a La navigation.
Je Suis avec un profond Respect Monsieur Votre tres humble Et tres obeissant Serviteur
Greissot(?)Maire
